MEMORANDUM AND ORDER
ELFVIN, District Judge.
The Central Trust Company (“Central”) appeals from the judgment of the Bankruptcy Court entered July 9, 1987 dismissing the debtors’ Chapter 11 petition.1 Central, through its attorney, Paul S. Gros-chadl, Esq., avers that the debtors moved for dismissal with the intention to refile under Chapter 12. Groschadl Affidavit, ¶4. It argues that such refiling is prohibited by section 302(c)(1) of the Family Farmer Bankruptcy Act of 1986, Public Law No. 99-554.
It is the dismissal of the Chapter 11 petition, not the legality of some possible future action on the part of the debtor that is appealable. Section 302(c) does not prohibit the dismissal of a Chapter 11 petition merely because a debtor might later attempt to file under Chapter 12.2
Accordingly, it is hereby ORDERED that the ORDER of dismissal entered July 9, 1987 is affirmed and that this appeal is dismissed.

. See B-84-10302 M.


. , , , ,. . . For a slightly more expansive discussion or this issue, see this Court's Memorandum and Order in CIV-87-1256E which dismissed an appeal by another- of the debtors’ creditors.